Title: Editorial Note: Notes on American Medals Struck in France
From: 
To: 


    Notes on American Medals Struck in FranceEditorial Note
    Among the several attributes of sovereignty that Congress assumed during the period of confederation was that of authorizing commemorative medals by which, in keeping with the practices of nations in all ages, public gratitude to exalted characters would be expressed, the virtues of patriotism inculcated, and the memory of great actions perpetuated. This was an undelegated authority, but the men who exercised it acted in the obvious belief that it was both a legitimate function and a powerful instrument of nationality. The medals were intended to be “grateful to the illustrious personages for whom they are designed, worthy the dignity of the sovereign power by whom they are presented, and calculated to perpetuate the remembrance of those great events which they are intended to consecrate to immortality.” The costs of artists’ designs, the making of dies, and the requisite gold and silver were so great as to surprise even Benjamin Franklin, who was not easily daunted by expense, yet there is no evidence that anyone opposed or even questioned such an assumption of power by Congress. It is significant that the first medal was authorized some three months before the resolution dissolving the ties between the colonies and Great Britain brought the new sovereignty into being. It is to be expected, therefore, that the events commemorated should have been military and that the nation’s medals should have been intended and received as symbols of the heroic and the glorious. This conception, indeed, was so firmly fixed in the public mind that when the Philadelphia Agricultural Society proposed gold and silver medals as awards for the development of new methods in husbandry, a newspaper writer scorned the idea as incompatible with traditions handed down from former ages. “Antiquity,” he declared, “had other methods of rewarding her hog-herds and styebuilders.” This was a restrictive view that Thomas Jefferson could scarcely have adopted. One who believed that “the cement of this union  is in the heart blood of every American” could appreciate patriotic symbols of the heroism of war without rejecting those marking the achievements of peace. Thus when it fell to him to supervise the execution of medals commemorating military victories, he dispatched the task with the imaginative zeal that he gave to any object designed to strengthen the union and to enhance its dignity. Yet when he became secretary of state and was faced with the need of procuring a medal to be awarded to foreign diplomats, he chose for its design the emblems of peace and commerce.
On the day after Congress received news in 1776 that the British had evacuated Boston, John Adams moved that “a medal of gold be struck in commemoration of this great event” and be presented to General Washington in the name of Congress “and in the name of the Thirteen United Colonies, whom they represent.” Between that date and the end of its existence Congress adopted a series of resolutions directing that ceremonial swords be engraved and that “medals be struck in order to signalize and commemorate certain interesting events and Conspicuous Characters.” The struggle for independence and the scarcity of artists and die-sinkers in America caused a postponement in execution, though these causes did not operate to the extent generally assumed. For medals had been struck in the colonies, Jefferson himself had caused one to be executed in Virginia in 1780, and a design for the first to be authorized by Congress was promptly drawn by DuSimitière in Philadelphia. One, commemorating the capture of Major André by Paulding, Williams, and Van Wart, was actually executed in America during the war, though it was an engraving of single copies in relief rather than a true medal struck from dies. In all, fifteen medals were authorized and ten swords were awarded by Congress during the confederation period. The events commemorated were  the evacuation of Boston, the surrender of Burgoyne at Saratoga, the engagements at Stony Point, Cowpens, and Eutaw Springs, the capture of Major André, and the victory of the Bonhomme Richard over the Serapis. In addition to those awards that were to be presented with “the approbation of the sovereign authority of the United States,” several medals were struck that were not authorized by Congress. Two were issued in 1782 to commemorate the recognition of the United States by Holland and the negotiation of the treaty of amity and commerce with that nation. The same year Franklin conceived the idea of striking a medal to signalize the victories at Saratoga and Yorktown because the “extinguishing of two entire armies in one war is what has rarely happened, and it gives a presage of the future force of our growing empire.” Robert R. Livingston approved and Franklin issued the medal that has come to be known as the Libertas Americana medal. He had Pierres print 300 copies of the description of the medal to accompany presentation copies, and an engraved broadsheet by Bradel carrying the same descriptive text in French announced that the medal was “frappée par les Américains.” But Congress never actually authorized it to be struck.
Progress in executing the medals was slow and the order of issuance haphazard owing to a number of factors, not least of which was the imperfect communication existing among the number of individuals concerned in the operation from first to last—principally Robert Morris, Benjamin Franklin, David Humphreys, and Thomas Jefferson. The Washington medal was the first to be authorized, but was not presented until fourteen years later when Jefferson arrived in New York as secretary of state. That medal and the one for Gates’ victory at Saratoga were the only ones that had been authorized when Congress received news of “the late glorious enterprize and successful attack on the enemy’s fortress” of Stony Point and adopted resolutions awarding a gold medal to Anthony Wayne and silver medals to François de Fleury  and John Stewart emblematical of the event. These resolutions, adopted 26 July 1779, were drafted by Gouverneur Morris, who, evidently anticipating Franklin’s idea of using medals as small coins, provided that 5,000 copies of the medal in copper “be struck for Congress.” This proviso, however, was not adopted. The next day James Duane introduced a resolution ordering that “the Board of Treasury cause the medals in honor of the Commander in Chief and other officers of the United States, to be struck without delay, agreeably to the several resolutions of Congress on this subject.” Washington published the glowing resolutions about Stony Point in general orders, and evidently instructions were promptly given to Franklin by the board of treasury. Within a few months Franklin had engaged Pierre Simon Duvivier to cut the dies for the medal intended for De Fleury. The cost was 2,000 livres, and Franklin reported to Livingston that he hoped to get “the others” done more cheaply, presumably alluding to the medals that had been voted for Washington, Gates, Wayne, and Stewart. The silver medal to be presented to Henry Lee for the action at Paulus Hook had been voted only two months after those commemorating the capture of Stony Point, but Franklin evidently was not informed of this later resolution. Six years were to pass before another of the medals ordered by Congress was executed in France.
    In this interval, as may be imagined, military vanity was not soothed by the reflection that, of all the awards authorized by Congress for officers serving in the American army, the only one to be presented was to a foreign subject and a subordinate officer of Anthony Wayne, one of the most ardent seekers of military fame and one who was entitled to a gold medal for leading the assault in which the junior officer earned one of silver. It is easy to conceive that the meetings of the Society of the Cincinnati were enlivened by comments on the dilatory procedures of Congress, and it is certain that influence and sectional rivalry came into play as Congress authorized other medals and swords toward the close of the war. When news of Morgan’s victory at Cowpens arrived early in 1781, the committee appointed to report not only involved itself in matters of medallic design but also provoked some opposition in Congress. The committee proposed a gold medal for Daniel Morgan and both silver medals and swords for John Eager Howard of the infantry and William Augustine Washington of the cavalry. The swords were not approved and an effort was made, either in committee or in Congress, to award a gold medal to Howard “representing on one side the charge ordered and conducted by him in that critical moment when the enemy were thrown into disorder,” but this, too, was rejected. Apparently the difference of opinion over the relative achievements of  Howard and Washington caused the matter to be referred back to the committee, who thereupon recommended silver medals for both men with designs and inscriptions representing the exploits of each in the engagement. But Congress relied instead upon its original and simpler mandate that the three medals for Morgan, Washington, and Howard should bear “emblems and mottos descriptive of the conduct of those officers respectively on that memorable day.” Congress also rejected that part of the committee report which sought to affect the design of the Morgan medal by requiring, on one side, a statement of the numbers of both armies, of those killed, wounded, and taken prisoner, and of the trophies seized, and, on the other side, “the figure of the General on horseback leading on his troops in pursuit of the flying enemy, with this motto in the Exergue, Virtus Unita Valet.” The committee was composed of Thomas Burke of North Carolina, Thomas Bee of South Carolina, and James M. Varnum of Rhode Island. It could scarcely have escaped attention that all of the awards made at that time, including a ceremonial sword voted for Andrew Pickens, honored officers from southern states, whereas Morgan’s commanding officer, Nathanael Greene of Rhode Island, had received no signal honor for his conduct of the strategy of the campaign in the south.
That such influences were at work is indicated by the fact that Varnum, on 17 Oct. 1781, moved that a gold medal be awarded to Greene. The action chosen to be thus signalized was the dubious victory of Eutaw Springs, the last engagement to be fought in South Carolina. The motion was referred to a committee of which Varnum was chairman, and its report, presented on the day that Congress celebrated the news of Yorktown with a number of congratulatory resolutions and the authorization of a marble column to be erected at that place, paid tribute to Greene’s “wise, decisive and magnanimous conduct in the action … in which, with a force inferior in number to that of the enemy, he obtained a most signal victory.” Congress approved the recommendation that “a golden medal emblematical of the battle and victory” be awarded to Greene. This was the last medal to be voted until, in 1787, Congress paid belated tribute to John Paul Jones’ victory over the Serapis.
Among all of those commended by Congress at the close of the war, no one had better cause than David Humphreys to be zealous in pressing the execution of medals long since voted for Washington and others, for he owed his own recognition by Congress to the influence of the commander-in-chief. Washington singled out his versatile aide-de-camp to convey the captured enemy standards from Yorktown to Philadelphia, adding to this distinction a recommendation to the president of Congress to take notice of Humphreys’ “fidelity, and good services.” The  event profoundly affected the young poet. At Philadelphia he was “met on the commons by the City troop of horse, and by them paraded through two or three streets of the city … where he laid the standards at the feet of Congress to the great joy of a numerous concourse of spectators.” Trumbull planned to celebrate this symbolic episode in a painting, and Humphreys is said to have engaged a European artist to portray the presentation of the flags. Congress attended to Washington’s recommendation immediately by directing the board of war to present to Humphreys “an elegant sword … in the name of the United States in Congress assembled.” Another and more emphatic example of Washington’s influence in behalf of Humphreys came two years later when, on surrendering his commission to Congress at Annapolis, the general particularly recommended the two aides who then accompanied him, Humphreys and Tilghman. The recommendation caused some embarrassment. Congress had already authorized swords to be presented to both officers and was puzzled to know what course to take in the face of an appeal that could not be disregarded. Mifflin, in an aside to Humphreys, requested that, “if anything should occur” to him in consequence of Washington’s suggestion, he should communicate by letter and Mifflin would “take great pleasure in laying it immediately before Congress.” Humphreys interpreted this as “generous encouragement” and decided to signify in a concise and respectful manner his “readiness to obey the commands of Congress.” But first he wrote Washington naming three offices likely to be in the gift of Congress, and suggested that if Washington should write a private letter to the president of Congress particularizing the object in view, his letter “would be of sufficient avail.” The offices aimed at were the post of secretary for foreign affairs, the command of a regiment, or the secretarial duty under a foreign mission—stated in that order. Washington, whose affection and esteem for Humphreys were undeniable, complied at once but placed the command of a regiment first. As for the office that Humphreys had put at the head of his list, Washington revealed his greater sensitivity by saying that it was one he could “barely hint at, with all possible deference, and with a diffidence” that proceeded more from the doubt of his propriety in suggesting it than from any doubt of Humphrey’s competency. He closed by begging Congress to excuse him if he had “gone too far.” Much as he valued Humphreys’ qualities, there is no doubt that this ambitious request by the former aide caused him considerable embarrassment, not lessened by the fact that Humphreys had asked for a copy of Washington’s letter. Congress allowed four months to elapse before designating Humphreys as secretary to the American commissioners for negotiating treaties of commerce. As he prepared to depart, Humphreys asked  Washington for a “general Certificate of … Services and character” or but a single line to show that he presented to him the golden eagle of the Cincinnati, and again Washington complied.
Immediately on learning of his appointment, Humphreys applied to Robert Morris for the sword that Congress had voted for him. Humphreys later recalled that Morris had informed him “verbally that he would take the necessary arrangements for procuring all the honourary presents which had been directed to be given to different officers during the late war” that Morris requested him to have them executed in Europe; and that “some time after” his arrival he had received “a letter and list of medals, etc., and a description of those intended for General Morgan and Colonels Washington and Howard.” But Morris’ letter of 15 June 1784, which showed that he had procured from the war office a “Return of honorary Rewards to Officers … still due,” was written in Philadelphia a month before Humphreys sailed from New York and was in response to a written communication. The enclosed list has not been found, but it should have included the names of the officers entitled to swords—among them Humphreys—and of those whose medals were “still due”: Washington, Gates, Wayne, Stewart, Lee, Morgan, William A. Washington, Howard, and Greene. The medals and swords, Morris wrote, could best be executed in Europe and he requested Humphreys to have this done “as speedily as may be” and the completed articles shipped directly to the secretary at war. Morris was careful also to stipulate that Humphreys should “have all these articles executed agreeably to the Resolutions of Congress.” These, he added, could be obtained from the journals. These instructions must have been received by Humphreys before he left New York or soon after he arrived in Paris.
There, according to his later report, he at once made inquiries of informed persons, consulted “some of the first artists,” and was advised to apply to the Abbé Barthélemy, who urged him to appeal to the Académie Royale des Inscriptions et Belles-Lettres. In this report Humphreys seems almost studiously to have avoided reference to the aid that Franklin must certainly have given him. As one of Humphreys’  superiors, Franklin knew that the question of striking medals was in agitation; suggested that after “one silver or gold medal is struck from the dies, for the person to be honoured, they may be usefully employed in striking copper money, or in some cases small silver” and, indeed, according to Humphreys’ own account, made the same suggestion to him in conversation. It must have been Franklin who gave Humphreys the names of Duvivier, Gatteaux, and Dupré, and it was probably he who sent him to the Abbé Barthélemy. It is all the more astonishing, therefore, that, in making his report to Congress, Humphreys should have made the casual and equivocal statement: “The medals voted for the capture of Stony Point have been, or I believe may be, all struck from the die originally engraved to furnish one of them for Colonel de Fleury.” If the medals for Wayne and Stewart had been struck, Franklin or Duvivier could have informed him of the fact. If they had not been struck, Humphreys’ orders required him to see that it be done. He later declared, in a letter to the American Museum, that “dyes [had] formerly been engraved, under the direction of Dr. Franklin” for these medals. This public statement also carried the assertion that Humphreys had contracted with artists in Paris to execute the medals voted by Congress during the war, implying clearly that he had done so for all that had been authorized. But Humphreys never discharged that part of his responsibility concerning the Stony Point medals. Indeed, he gave no instructions concerning them to Jefferson, who was left to discover as best he could that they had never been struck. Duvivier probably informed him, and Jefferson promptly had the work executed in 1789.
Another lapse in the execution of Morris’ instructions to Humphreys is even more puzzling. While Humphreys applied to the Académie Royale in the spring of 1785 for their “advice and sentiments” respecting the devices and inscriptions for the medals to be presented to Washington, Gates, and Greene, he did not solicit advice concerning the medals voted for Morgan, Howard, and William A. Washington. His reason for this, as he explained to Congress, was that he was advised—possibly by the Abbé Barthélemy—that the “description of the medals for Genl. Morgan &. was not in the style and manner in which such medals were usually executed.” He therefore suspended the execution of these medals until he could learn whether it was “the pleasure of Congress to have them performed exactly in the manner prescribed.” If so, he requested more particular information of “the numbers on both sides, of the killed, wounded, prisoners, trophies, etc.” The committee to whom Congress referred this letter did “not deem it expedient to suggest any alteration in the directions … given for procuring” the medals and directed the secretary at war so to inform Humphreys. Presumably this information was given to Humphreys,  for he applied to the Académie Royale on 25 Nov. 1785 requesting designs for the three Cowpens medals, apparently without any restriction or requirement that the numbers and casualties be represented on that for Morgan. The designs were promptly composed. Yet, when he left for America in the spring of 1786, Humphreys informed Jefferson that that medal could not be executed “without farther information of the numbers killed, prisoners &.” and he promised to obtain this information from the secretary at war. He complied with this promise as soon as he landed in America by writing Henry Knox and suggesting that the information be supplied. But it is surprising that he should have done so. For the fact is that Morris’ instructions obliged him to follow the resolutions as set forth in the journals, the Academy’s compositions as requested by him were not in conflict with those resolutions, the report of the committee on Humphreys’ letter evidently assumed that these were the orders being followed, and the medals as finally executed under Jefferson’s supervision were in similar accord. The most plausible explanation is that Humphreys was misled by a clerical error. The list that Morris had supplied him included “a description of those intended for General Morgan and Colonels Washington and Howard.” This description was presumably a clerk’s transcript of the committee report that Congress had rejected in that part which Humphreys continued to insist upon. But Morris’ orders in the covering letter were explicit and controlling. Even without these, the journals should have been for Humphreys—as, of course, they were for Jefferson later—the governing authority for determining the intent of Congress.
At the same time that Humphreys requested designs for the three Cowpens medals he entered into contracts with Augustin Dupré and Nicolas Gatteaux to cut the dies for the Greene and Gates medals that had been designed by the Academy six months earlier. The obvious reason for this sudden activity concerning the medals late in 1785 was that Humphreys’ duties as secretary to the American commissioners had come virtually to an end and he was about to set out for London, where he would spend the next few months. In his absence Jefferson gave attention to such problems as arose in connection with the medals. The most significant of these was raised by Gatteaux concerning the likeness of Gates—probably the engraving by John Norman—that Humphreys had given to him as a model. The engraver wrote to Jefferson that a detail of Gates’ costume—the eagle of the Cincinnati—would be anachronous in a medal commemorating the victory of Saratoga. Jefferson agreed, and wrote at once to Humphreys for instructions, stating an even more serious objection than that raised by Gatteaux. Congress,  he pointed out, had studiously avoided a public expression of its views on the Society of the Cincinnati and the appearance of its emblem on an official medal might bring on an unavoidable and “very disagreeable” decision. Humphreys agreed as to the impropriety and authorized the elimination of the emblem. The likeness of Greene supplied to Dupré—an unidentified miniature—was unsatisfactory for another reason. Six months after the contract had been entered into and Dupré was well along with the work, Humphreys, in America, informed the secretary at war that it “would be very interesting for the engraver to have a good profile of General Greene.” Jefferson was very probably the cause of the delay in executing the Washington medal by suggesting that it await the return of Houdon so that his superior likeness of the commander-in-chief could be utilized. On Houdon’s return, Humphreys asked Jefferson to consult Duvivier about the Washington medal and suggested that if the medallist did not agree “upon exactly the terms he had offered,” the matter would have to be suspended until after Dupré had finished that of Greene. It is surprising that, under the circumstances, Humphreys should have given precedence to the Greene medal, the last of those on his list to be authorized by Congress, over that of the commander-in-chief to whom he was indebted for many signal favors, whose medal had been the first to be voted. Further, when he gave these instructions to Jefferson, Humphreys knew that Houdon had returned to France with his life mask of Washington and that the likeness of Greene was so unsatisfactory that Dupré had “not been able to form a strong resemblance” from it. The illogical decision would embarrass Humphreys later, but in the spring of 1786 he was intent upon his return to America. From London, early in April, he wrote Jefferson that he had “made no contract for the other four” medals—that is, that of Washington and the three Cowpens medals. He sent papers respecting the unfinished task, asked Jefferson to supervise its completion, and, after requesting and obtaining certificates of approbation from Adams and Jefferson, departed for America.
Obviously, Humphreys’ attention had been more engrossed by the object that led him to Morris in the first place than by the unsolicited task that Morris had thrust upon him. The swords, to be sure, presented a less complicated problem than the medals because all were of uniform design. But these were contracted for within a few months of Humphreys’ arrival, and all ten were finished in time for him to convey them to America. As soon as he landed in New York Humphreys deposited the swords at the war office with an accompanying letter. This and the “ten elegantly mounted swords” with the names of the officers “engraved thereon, agreeably to the dates of the respective resolutions of Congress” were acknowledged by Henry Knox, who, on  the same day, wrote in presenting Humphreys’ own sword: “The unequivocal declaration of your merit, by the supreme authority of the United States, and the honorable pledge thereof, must be highly gratifying to a mind conscious of unremitted zeal and patriotism.” The announcement of Humphreys’ arrival, together with the names of the ten officers who were honored with presentation swords, was printed in New York newspapers and copied by other journals in various states. The medals, Humphreys took care to point out in his letter to Knox, had not been completed when he left France and he had “left the business with Mr. Jefferson, and prayed him to have them transmitted…agreeably to the instructions” he himself had received. In the next three years Humphreys wrote Jefferson only twice and made no mention of the medals.
The Greene medal was the first to be struck. Jefferson received it and the dies early in 1787. The Gates medal was completed shortly thereafter, and both were dispatched to Jay by Short in Jefferson’s absence. The two arrived and were transmitted to Congress on 6 July 1787, one being for a general whose fame had lost some of its luster since Camden, the other—the latest to have been voted by Congress to that time—for an esteemed general but a doubtful victory. The circumstances could scarcely have gone unnoticed by such men as Wayne, Lee, and—unrecognized in a distinguished manner by Congress as yet—John Paul Jones. Within a few weeks Congress voted that a medal in gold “be struck and presented to the Chevalier John Paul Jones in commemoration of the valour and brilliant services of that Officer” and that Jefferson have it executed with the proper devices. The public notice given the arrival of the swords the preceding year offered a strong contrast to the reception of the first of the medals, a fact which Humphreys must have felt more keenly than anyone else. “I understand,” he wrote to the editor of the American Museum in words that implied more than they revealed, “that a part, if not all of the medals, which, in the course of the late war, were voted [by] Congress to officers of distinguished merit, and for the execution of which I contracted with  artists at Paris, have lately arrived in America. But not having seen any account published of the devices and inscriptions, I presume it will not be ungrateful to the public to receive some authentic information respecting these memorials of national glory.” He presumed that it might be superfluous to publish the correspondence with the Académie Royale, transmitted full texts of the designs for the Washington, Gates, and Greene medals, described the Cowpens medals merely as intended to be done “in conformity to a special resolution of Congress,” asserted that dies had been cut under Franklin’s direction for the medals for Wayne, De Fleury, and Stewart, and concluded with this erroneous statement: “These are all the medals voted by Congress in the course of the war.” The opening and closing statements clearly implied that Humphreys, with the aid of the Academy, had contracted for the whole. Jefferson was not mentioned. It is clear that Humphreys’ communication came less “from an apprehension that the subject might remain unnoticed,” as he put it, than from the kind of notice being taken of it. This is implicit in the contrasting circumstances under which the swords had been received with wide public acclaim and those under which the first two medals had been greeted with puzzled silence. It is suggested also in the seemingly modest but pointed assertion that the communication “might possibly have come more satisfactorily from some other quarter.” Coupled with his public assertion of the preceding year that the business had been left in Jefferson’s hands, this could only suggest that the responsibility rested where he had placed it. This was in reality an indirect answer to the unspoken question forming in the public mind, a misleading explanation for the delay of the Washington medal. For, had his object been as declared, Humphreys could just as well have published the texts of the Academy’s descriptions when he arrived in New York in 1786, including the three that he chose not to publish in his letter to the American Museum in 1787. The printing of the devices and inscriptions of the Washington, Gates, and Greene medals was notice to the public that he had not neglected that intended for his great patron and present host. The letter was dated at Mount Vernon.
On receiving the Greene medal and dies early in 1787, Jefferson wrote the next day asking for instructions about the number to be struck. He suggested that Congress might be willing to present sets to all of the colleges in America and “to each of the crowned heads of Europe.” Later, travelling through southern France, it occurred to him that the European academies would “be much pleased to receive each a set,” and so he gave this additional hint to Jay. This was one recommendation from the American minister in Paris that the secretary for foreign affairs approved with enthusiasm—approved and amplified generously. Jay assumed that Jefferson did not intend to include the king of Great Britain in his recommendation or to exclude free states, since the former would be indelicate and the latter discriminatory. He suggested that Congress instruct Jefferson “to present in the name of  the United States one silver Medal of each denomination to every Monarch (except his Britannic Majesty) and to every Sovereign and independent State without exception in Europe and also to the Emperor of Morocco; that he also be instructed to send fifteen silver Medals of each set to Congress to be by them presented to the thirteen United States respectively and also to the Emperor of China with an explanation and a Letter and one to General Washington; that he also be instructed to present a copper Medal of each denomination to each of the most distinguished Universities except the British in Europe and also to Count de Rochambeau, to Count d’Estaing, and to Count de Grasse.” He further suggested that Jefferson be required to send two hundred copies of each medal, together with its dies, to Congress, to be distributed to each of the American colleges, to Lafayette, and to all of the majors general who served in the American army. “It might be more magnificent,” he concluded, “to give golden Medals to Sovereigns, silver ones to distinguished persons and copper to the Colleges &c but … the nature of the American Governments as well as the state of their finances will apologize for their declining the Expence.” Congress approved the report and Jefferson was so instructed. He set about the task of carrying the orders into effect before his return to America.
Early in 1789 Jefferson addressed himself in earnest to the business of completing the medals and preparing for their distribution. He asked the Académie Royale to compose the devices for the Wayne, Stewart, and Jones medals, and to correct the inscription that had been given to the Morgan medal in 1785. He set about compiling exact descriptions of each of the medals in order to have a printed explication in French and English to accompany the sets to be distributed, just as Franklin had done in the case of the De Fleury medal. The surviving portions of his manuscript indicate that he proposed to include, as the second in the set, the Dupré medal of Franklin with its famous legend, obviously because the omission in a series of medals emblematic of American independence of a figure so illustrious as Franklin would have been unthinkable for distribution abroad. It is also clear that he planned to include the Libertas Americana medal that Franklin had issued on his own authority. He engaged a cabinet-maker of his acquaintance, one Upton, to prepare boxes lined with velvet to receive the medals. He made engagements with Duvivier, Gatteaux, and Dupré to cut the dies for the remaining medals. Duvivier did those for George Washington, William A. Washington, and John E. Howard; Gatteaux those for Wayne and Stewart; and Dupré those for Morgan and Jones. Obviously, Jefferson divided the work among the three distinguished medallists in order to expedite production in anticipation of his own return to America, though he also had some discussions about prices. Payments totalling almost 18,000 livres to the three engravers between 21 May and 16 Aug. 1789 show that the execution had not lagged. By the time  Jefferson sailed for home in October, all of the dies except those for the Jones medal had been completed. Two sets of proofs of the medals in pure tin, excepting those of Gates and Greene, were obtained by Jefferson from the workmen, one set for Madison and one for himself. These proofs, he wrote Madison, “are in fact more delicate than the medals themselves.” Before the year was out William Short had received the medal for John Paul Jones, the last for which Jefferson had responsibility. To complete the collection that hung in the lower tier of the parlour at Monticello and to supply a copy for Madison, Jefferson gave Short instructions to obtain “two epreuves d’etain of P. Jones’s medal.”
The gold and silver medals, as well as the complete set in silver ordered by Congress for Washington, were handed to the president as soon as Jefferson arrived in New York. Washington at once wrote letters to Wayne and others to accompany their medals. He received his own without formality, not even recording the incident in his diary. No descriptive texts or communications seem to have found their way into the newspapers. There appears to have been but one repercussion. Everyone, throughout the whole episode of the medals from beginning to end, evidently overlooked the resolution Congress had adopted in 1779 to signalize the exploit of Henry Lee at Paulus Hook—everyone, that is, except Henry Lee. Jefferson learned of the omission only when Lee applied to him. He immediately directed Joseph Wright to cut the dies for that medal also, and the work was promptly begun under his supervision in America.
